        Case 3:20-cv-00092-BSM Document 10 Filed 05/06/20 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                            CENTRAL DIVISION

DOE                                                                               PLAINTIFF

v.                           CASE NO. 3:20-CV-00092 BSM

ARKANSAS DEPARTMENT OF
HUMAN SERVICES, et al.                                                        DEFENDANTS

                                          ORDER

      Pursuant to the joint stipulation of dismissal [Doc. No. 9], this case is dismissed without

prejudice. The motion to dismiss [Doc. No. 7] is denied as moot.

      IT IS SO ORDERED this 6th day of May, 2020.


                                                        ________________________________
                                                         UNITED STATES DISTRICT JUDGE
